Citation Nr: 9922236	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  94-06 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for defective hearing of 
the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1953 to November 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1993 rating decision of the Newark, New 
Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for bilateral 
hearing loss and denied an increased rating for sinusitis.  
By April 1996 decision, the Board denied an increased rating 
for sinusitis and denied service connection for defective 
hearing of the right ear.  In April 1996 the Board also 
remanded the issue of service connection for defective 
hearing of the left ear to the RO for further evidentiary 
development.  For reasons more fully explained below, the 
Board finds that this issue must again be remanded.  


REMAND

In April 1996 the Board remanded this issue to the RO for 
further evidentiary development.  Specifically, the RO was 
directed to request copies of all records (VA or private) 
pertaining to treatment for defective hearing of the left 
ear.  The RO was directed to contact the National Personnel 
Records Center (NPRC) or other appropriate office to obtain 
records from Beauford Naval Hospital for the period of 1953 
to 1954, as well as request Surgeon General's Office extracts 
from 1953 to 1954.  Finally, the RO was directed to schedule 
the veteran for a VA examination by an ear, nose and throat 
specialist to determine the nature and severity of his 
defective hearing of the left ear.  The examiner was to 
provide an opinion regarding the medical probability that the 
veteran's defective hearing of the left ear is related to 
acoustic or other trauma in service or to his service-
connected sinusitis.  

The Board notes that there has been compliance with portions 
of the remand concerning attempts to obtain medical records; 
however, with regard to the request for a medical opinion, 
further action is required.  On VA examination in March 1998 
the examiner opined that the "bilateral mild hearing loss is 
not service-connected".  In a January 1999 addendum, the 
examiner indicated that the hearing loss in the left ear was 
"not likely due to service-connected, because the hearing 
loss is bilateral rather than unilateral".  The Board finds 
that the examiner has not specifically addressed the opinion 
requests in the April 1996 remand, and, therefore another VA 
examination is needed.

The Board regrets the necessity to once again remand this 
case for additional development by the RO, and recognizes 
that another remand will only further delay adjudication of 
the veteran's appeal.  However, there has been a failure to 
comply with the terms of the Board's April 1996 remand order, 
thus rendering the record incomplete and impeding the Board's 
review.  These developmental deficiencies must be addressed 
prior to the Board rendering a decision.  In light of the 
U.S. Court of Appeals for Veterans Claims (Court) recent 
directive to the Board regarding remands, the Board is 
compelled to remand this case for the RO to fully comply with 
the Board's remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  In Stegall, the Court held that a remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand orders and that a remand by the 
Board imposes upon the RO a concomitant duty to ensure 
compliance with all of the terms of the remand.  The Court 
noted that where the remand orders of the Board are not 
complied with, the Board itself errs in failing to insure 
compliance.  

The VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.103(a) (1998).  The duty to 
assist includes the obligation to obtain ongoing treatment 
records while a claim is pending.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Thus, any additional relevant medical 
records should be secured on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who may have treated him 
for his defective hearing of the left ear 
since March 1998.  After securing the 
necessary releases, the RO should request 
copies of any previously unobtained 
medical records for association with the 
claims folder.   

2.  The RO should obtain current 
treatment records from the East Orange 
VAMC pertaining to treatment for the 
veteran's defective hearing of the left 
ear.

3.  The veteran should then be scheduled 
for a VA examination by an ear, nose and 
throat specialist, who has not previously 
examined him, to determine the nature and 
severity of his defective hearing of the 
left ear.  The claims folder must be made 
available to and reviewed by the 
examiner.  All indicated tests and 
studies, including an audiological 
evaluation, should be performed, and all 
findings should be reported in detail.  
It is imperative that the examiner take a 
detailed history of the veteran's 
exposure to acoustic trauma before, 
during and after service.  On the basis 
of historical information, a review of 
the claims file and current clinical and 
audiometric findings, the examiner should 
be requested to express an opinion as to:  
(1) whether it is at least as likely as 
not that the veteran's defective hearing 
of the left ear is related to acoustic or 
other trauma in service or (2) whether 
his defective hearing of the left ear is 
related to his service-connected 
sinusitis.  Any opinions expressed should 
be supported by appropriate evidence and 
rationale.  

4.  Following the completion of all 
development, the RO should review the 
veteran's claim based on all of the 
evidence of record.  If any action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and a 
reasonable period of time for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


